Citation Nr: 1420786	
Decision Date: 05/08/14    Archive Date: 05/21/14

DOCKET NO.  11-23 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a fracture of the left lateral talus prior to April 19, 2012, and in excess of 20 percent thereafter.  

2.  Entitlement to service-connection for a left knee disorder claimed as secondary to a service-connected left lateral talus disability.

3.  Entitlement to service-connection for a right hip disorder claimed as secondary to a service-connected left lateral talus disability.

4.  Entitlement to service-connection for a left hip disorder claimed as secondary to a service-connected left lateral talus disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to July 1990. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Reno, Nevada, which denied entitlement to a rating in excess of 10 percent for a fracture of the left lateral talus, entitlement to service-connection for a right and left knee disorder, and entitlement to service connection for right and left hip disorders claimed as secondary to the service-connected left lateral talus disability.

Historically, service connection for a fracture of the left lateral talus, was granted by rating action in March 1991 and a ten percent rating was assigned.  

While the Veteran perfected an appeal with respect to a denial of service connection for a right knee disorder, this was subsequently awarded in November 2012.  As such, that issue is not in appellate status.  Moreover, there was no appeal raised with respect to the initial rating or effective date assigned for that disability.

In May 2012, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the local regional office.  A transcript of this proceeding has been associated with the claims file.  At the hearing, the record was held open an additional 60 days in order to allow the Veteran time to submit additional evidence. (Additional evidence was submitted that resulted in the grant of service connection for the right knee as discussed below)

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c) (2) requires that the individual who chairs a hearing must fully explain the issues and to suggest the submission of evidence that may have been overlooked.  In the present case, the undersigned fully identified the issues on appeal and asked specific questions directed at identifying any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding and might substantiate the claim currently on appeal.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, there is compliance with the duties set forth in 38 C.F.R. § 3.103(c) (2).

By rating action in July 2012, the rating for a fracture of the left lateral talus, was increased to 20 percent from April 19, 2012.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  The documents in this file have been reviewed and considered as part of this appeal.


FINDINGS OF FACT

1.  Prior to April 19, 2012, the service-connected residuals of a fracture of the left lateral talus have been manifested by no more than moderate limitation of motion of the left ankle, with plantar flexion to 45 degrees and dorsiflexion to 15 degrees.  Since April 19, 2012, the service-connected residuals of a fracture of the left lateral talus have been manifested by marked limitation of motion of the left ankle, with plantar flexion to 25 degrees and dorsiflexion to 10 degrees.  There has been no evidence of ankylosis of the left ankle clinically demonstrated at any time during the period on appeal.

2.  The Veteran's currently diagnosed left knee disorder is not shown to be attributable to his active military service.

3.  The Veteran's currently diagnosed right hip disorder is not shown to be attributable to his active military service.

4.  The Veteran's currently diagnosed left hip disorder is not shown to be attributable to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for residuals of a fracture of the left lateral talus, prior to April 19, 2012; and a rating in excess of 20 percent thereafter have not been met.  38 U.S.C.A. § 1155 (West 2002 & West Supp. 2013); 38 C.F.R. § 4.73, Diagnostic Code (DC) 5271 (2013).  

2.  The criteria for an award of service connection for a left knee disability have not been met. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.07, 3.09, 3.310 (2013).

3.  The criteria for an award of service connection for a right hip disability have not been met. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.07, 3.09, 3.310 (2013).

4.  The criteria for an award of service connection for a left hip disability have not been met. 38 U.S.C.A. §§ 1131, 5103, 5107 (West 2002 & West Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.07, 3.09, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In a January 2010 letter, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claims; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claims.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).   The claims file contains the Veteran's service treatment records, as well as relevant outpatient treatment records.  

The Veteran was also provided with VA examinations in connection with his appeal.  Moreover, his statements in support of the claim are of record.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the claims on appeal. 

The Veteran was afforded VA examinations in September 2010, May 2012, and October 2012 to determine the current level of disability of the service connected left ankle disorder and to determine the etiology of his knee and hip disabilities. The examinations are adequate because, as shown below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because the reports describe the disabilities in detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  

Based on the above, the Board has met the duties to notify and assist.  No further notice or assistance to the Veteran is required for the development of the claims. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Background

The Board notes that the Veteran was treated during service in September 1989 for a mild left ankle injury described as a left talar fracture.  Residuals of a left lateral talar fracture were noted on the separation examination in June 1990.

In August 1990, the Veteran filed his initial service connection claim for a left ankle fracture with arthritis and for arthritis of the right knee.

By rating action in March 1991 service connection was granted for residual fracture, left lateral talar.  A 10 percent rating was assigned under DC 5271. The request for an increased rating was received in October 2009.

At a September 2010 VA examination, the claims file was reviewed. The Veteran reported that his left ankle pain had worsened and was causing him to shift his weight and to limp.  The altered gait allegedly was causing problems with his hips and knees.  The examiner noted that the service treatment records showed treatment for a left ankle injury but were entirely silent as to any complaints, injuries, or treatment for any knee or hip conditions.  The post service treatment records reveal a history of multiple joint arthralgia but no treatment for any inflammatory arthritis.  He had pain and discomfort in the shoulders, hands, fingers, knees and hips.  The Veteran reported that he had undergone a bone scan in the past that revealed multiple joint arthritis.  This bone scan was not available for review.

The examiner also noted that the Veteran incurred injury to his head and right knee in a 1996 automobile accident.  Additionally, in 2006 he injured his hands and right knee in a motorcycle accident.  He also sprained his right knee at work in 2006.  The Veteran had worked for the past 17 years as a full time bartender.  He also worked part-time at a second job.  He experienced escalation of his symptoms after long periods of standing, weight bearing, and repetitive motions.  He had no incapacitating episodes in the past year.   He wore shoe inserts and a left ankle brace. 

Upon examination the Veteran walked with a mild antalgic limp. There was no uneven shoe wear.  He had a small callus on the great toe, right.  He could heel toe walk and 3/4 squat, but complained of increased pain in the hips and knees.  Left ankle plantar flexion was to 45 degrees and dorsiflexion was to 15 degrees.  There was no loss of additional motion with repetition.  There was no noticeable constitutional signs of inflammatory arthritis, or ankylosis of the ankles, knees, and hips.  X-rays revealed SP, traumatic fracture, left ankle with residual and degenerative arthritis; bilateral dorsal calcaneal spurs; Osgood Schlatter disease, left knee; unknown condition involving arthralgia, right knee.  The left hip and right knee appeared to be within normal limits.

The examiner noted a longstanding history of polyarthralgia of the joints of the upper and lower extremities and hands.  There was a documented history of injury involving the left ankle.  The Veteran presented with diagnosis of a left hip condition with radiographic evidence of degenerative arthritis. There was no radiographic evidence of any right hip degenerative arthritis.  There was radiographic evidence of enlargement of the left tibial tuberosity consistent with Osgood Schlatter disease.  Clinically, the Veteran had a patellofemoral syndrome of the left knee.  

The examiner opined that the Veteran's hips and knees were not secondary to or caused by the left ankle injury.  It was found that his altered gait was not severe and was not consistent with the degree of degenerative changes reported. The left ankle pain could cause discomfort involving the knees. The history of polyarthralgia involving multiple joints suggest that the Veteran had an underlying arthritis. Polyarthralgia/inflammatory arthritis would be most consistent with his symptoms and complaints.

The examiner opined that based on examination, history obtained from the Veteran and diagnostic studies, "I would conclude that the Veteran's present conditions involving right and left hips and right and left knees are less likely as not related to, caused by or secondarily aggravated by the Veteran's left service connected ankle injury."

At an April 2012 VA examination, the claims file was reviewed. The Veteran reported left ankle pain since his service injury, which had worsened.  He wore an ankle air cast when walking or exercising.  Flare ups restrained his physical activities.  He was unable to engage in recreational activities.  Left ankle plantar flexion was to 25 degrees and dorsiflexion was to 10 degrees, with pain.  The examiner checked the box indicating that there was some additional loss of motion noted with repetition due to pain, but the range of motion entries noted were unchanged from those noted above.  In any event, the examiner indicated that there was no functional loss and that strength was 5/5.

Following the April 2012 VA examination, the AMC, as indicated, increased the rating for residuals of a left ankle fracture to 20 percent, effective from the date of examination. The stated basis for this rating increase was that the examination demonstrated significant limitation of motion with laxity on talar tilt. 

At his May 2012 hearing, the Veteran reported his left ankle symptoms, explaining that his job required him to be on his feet, causing increased pain.  He wore a left ankle brace for support and he reported walking with a limp.  At times, while working as a bartender he would experience shooting pains up his leg, radiating from the left ankle.

III. Increased Rating-left ankle

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating an appellant's service-connected disabilities. 38 C.F.R. § 4.14.  It is possible for an appellant to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Staged ratings are appropriate for an increased rating claim whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In determining the degree of limitation of motion, the provisions of 38 C.F.R. 
§§ 4.10, 4.40, and 4.45 are for consideration. See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment. 38 C.F.R. § 4.10. 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32   (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system." Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance." Id., quoting 38 C.F.R. § 4.40. 

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse. 
38 C.F.R. § 4.45. 

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).

Under 38 C.F.R. § 4.71 Plate II, full motion of the ankle is to dorsiflexion of 20 degrees and plantar flexion is to 45 degrees. 

Moderate limitation of motion warrants a 10 percent rating. 38 C.F.R. § 4.71a, DC 5271.  Marked limitation of ankle motion warrants a 20 percent rating. Id. 

Degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved. 38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003. 

Applying the pertinent legal criteria to the facts summarized above, the range of motion findings set forth above do not support a finding of more than moderate limitation of motion of the left ankle prior to April 19, 2012.  Thus, a rating higher than 10 percent is not warranted during this time period under DC 5271.  Since April 19, 2012 the range of motion findings set forth above support a finding of marked limitation of motion of the left ankle, but no more, under DC 5271.

However, no higher ratings are assignable, to include under any of the diagnostic codes pertaining to disability of the ankle other than DC 5271 codified at DCs 5270-5274.  In this regard, as there is no clinical evidence of ankylosis, or contention that such exists, a higher rating cannot be assigned under DC 5270 (ankylosis) or DC 5272 (ankylosis of the subastragalar or tarsal joint). As it is also not shown or contended that there is malunion of the os calcis or astragalus or that there has been an astragalecotomy, increased compensation cannot be assigned under DCs 5273 or 5274, respectively. 

With regard to giving proper consideration to the effects of pain in assigning a disability rating, as well as the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca and Mitchell, supra, the reports from the examinations conducted above document consideration of these principles, and there is no indication that increased compensation would be warranted under these principles. 

In short, and based on the analysis above, the rating criteria for compensation in excess of 10 percent for residuals of a left ankle fracture prior to April 19, 2012; or in excess of 20 percent since April 19, 2012 are not met.   

In making its rating determinations above, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected left ankle disability and notes that his lay testimony is competent to describe certain symptoms associated with this disability.  The Veteran's history and symptom reports have been considered; including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned for residuals of his left ankle fracture. Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability addressed above. As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected left ankle disability at issue. 

IV. Other Considerations

The Board has also considered whether a referral for an extraschedular evaluation is warranted with regard to the Veteran's left ankle disability increased rating claim. See 38 C.F.R. § 3.321(b) (1) (2013); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996). The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate. See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical."). 

Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology, and provide for a higher rating for more severe symptomatology (ankylosis or malunion of the tibia and fibula) than is shown by the evidence. See 38 C.F.R. § 4.71a, Diagnostic Codes 5262, 5270-5274.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased, or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing. 38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the scheduler criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Given the variety of ways in which the rating schedule contemplates functional 
loss for musculoskeletal disabilities, the Board concludes that the scheduler rating criteria reasonably describe the Veteran's disability picture. Thus, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted. 

As a final matter, the Veteran indicated in the record that his left ankle contributed to pain when he stood for extended periods, and with walking and similar exertion.  However, throughout the appeal period, he was noted to be employed full time as a bartender, and also work part time in additional jobs; and, the evidence of record does not contain allegations that the Veteran's service-connected disability renders him unemployable. Thus, a claim for unemployability is not raised by the evidence of record and no action pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) is required.

In reaching its conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 55-57 (1990).

V.  Service connection 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service. 38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604   (Fed. Cir. 1996).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim." Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, osteoarthritis and post-traumatic degenerative joint disease (as arthritis) are "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) apply. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time. With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection. 38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as arthritis, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time. Id. 

Service connection may also be granted for a disability that is proximately due to, or the result of, a service-connected disability.  See 38 C.F.R. § 3.310(a).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a non-service-connected disability by a service-connected disability. See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In short, service connection may be granted for a disability found to be proximately due to, or the result of, a service-connected disease or injury. To prevail on the theory of secondary service causation, the record must show (1) evidence of a current disability, (2) evidence of a service-connected disability, and (3) medical nexus evidence establishing a connection between the current disability and the service-connected disability. Wallin v. West, 11 Vet. App. 509, 512 (1998); Reiber v. Brown, 7 Vet. App. 513, 516-17 (1995).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

A veteran is competent to report symptoms because this requires only personal knowledge, not medical expertise, as it comes to him through his senses. See Layno, 6 Vet. App. 465.  Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation. Barr, 21 Vet. App. at 303.  Lay evidence may establish a diagnosis of a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  A veteran as a lay person is competent to offer an opinion on a simple medical condition. Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau at 1372).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In this case, the Veteran contends that service connection for right and left hip, and left knee disabilities is warranted as secondary to the service-connected left ankle disorder, described as residuals, left talar fracture.  He does not appear to contend that right and left hip, and left knee osteoarthritis and post-traumatic degenerative joint disease are directly related to service.  His assertion is that secondary service connection is warranted because the right and left hip, and left knee disabilities are proximately due to, or a result of the service-connected left ankle disability. 

Osteoarthritis and post-traumatic degenerative joint disease, as arthritis, are among the chronic diseases listed under 38 C.F.R. § 3.309(a), therefore 38 C.F.R. § 3.309(b) applies. See Walker, supra. 

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that the Veteran did not sustain any injury or disease of the right and left hip, and left knee in service, and that right and left hip, and left knee symptoms were not chronic in service.  Further, right and left hip, and left knee symptoms have not been continuous since service separation, and osteoarthritis and post-traumatic degenerative joint disease of the right and left hip, and left knee did not manifest within one year of service separation, including to a compensable degree.  In this case, service treatment records do not reflect complaints, treatment, or diagnoses of right and left hip, or left knee conditions in service.

The Board next finds that the weight of the evidence demonstrates that the Veteran's right and left hip, and left knee disabilities are not proximately due to, or aggravated by, the service-connected left ankle disability.  In support of his claim, the Veteran submitted statements and testimony before a May 2012 Board that there was a relationship between his hips and knees joint pains and his left ankle injury. 

The Veteran did not testify to any hip or knee problems in service.  When asked whether he suffered trauma to the knees or the hip in service, he responded that he did not think there was trauma in service, but he referred to, "a nuclear medicine exam and there were black -- anything that there was black in the picture, the photo, they said it was arthritic. Now I had stuff in there I just never, you know, they showed me this and this and this. I didn't bring it with me." (transcript, pp.9)  (The Board notes that subsequent to the Board hearing, he Veteran submitted a copy of a March 1990 service bone scan which resulted in the grant of service connection for a right knee disorder.)

At the September 2010 VA examination, the Veteran reported that his left ankle pain was causing him to shift his weight and to limp.  The altered gait was causing problems with his hips and knees.  The examiner opined that the Veteran's hips and knees were not secondary to or caused by the left ankle injury.  The altered gait was not severe and was not consistent with the degree of degenerative changes reported.  Based on the Veteran's examination, the history obtained from the Veteran, and diagnostic studies, "I would conclude that the Veteran's present conditions involving right and left hips and right and left knees are less likely as not related to, caused by or secondarily aggravated by the Veteran's left service connected ankle injury."

Based on the foregoing, the Board finds that entitlement to service connection for the Veteran's claimed left and right hip, and left knee disabilities is not warranted in this case.  Here, the Veteran has been diagnosed with left and right hip, and left knee disorders.  However, the VA examiners that have extensively examined both the Veteran and his claims file have found that these conditions are not related to his active service or any incident therein.  The conclusion was accompanied by a clear rationale and is deemed to be highly probative.

There are no other medical opinions of record that purport to relate his left and right hip and left knee disabilities to any service-connected disability.  In this case, the Board finds that the opinion of the VA examiner in this case to be most persuasive, based as it was on examination of the Veteran and his claims file.  

Thus, based on the most persuasive and probative evidence in this case, the Board finds that his left and right hip, and left knee disabilities are not proximately due to, the result of, or aggravated by the service-connected left ankle disorder. As such, secondary service connection for his left and right hip and left knee disabilities, to include on the basis of aggravation, is not warranted. 38 C.F.R. § 3.310, Allen, supra.

The Veteran has asserted that the left ankle disability caused or aggravated the left and right hip, and left knee disabilities. The Board recognizes that lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology. See Davidson, 581 F.3d at 1316 (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau, 492 F.3d at 1372).  In this case, the causes of the Veteran's left and right hip, and left knee disabilities involve complex medical etiological questions because they pertain to the origin and progression of the Veteran's left and right hip, and left knee conditions. The Veteran is competent to relate symptoms of left and right hip, and left knee disabilities that he experienced at any time, including pain, but he is not competent to opine on whether there is a link between the current left and right hip, and left knee disabilities, including arthritis and the left ankle disability, because such conclusions regarding aggravation require specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the musculoskeletal system, knowledge of the various risk factors and causes of arthritis, specific clinical testing for arthritis, and knowledge of likely date of onset and ranges of progression of arthritis that the Veteran is not shown to possess. Such opinion would require specialized knowledge of orthopedic systems.  Additionally, such opinion would require a minimal assertion of theory as to how a joint in one anatomical location (ankle) is alleged to have caused or worsened another joint (hip or knee) in a different, remote anatomical location.  See Rucker, 10 Vet. App. at 74   (stating that a lay person is not competent to diagnose or make a competent nexus opinion about a disorder as complex as cancer).

Also at the May 2012 hearing, the Veteran explained that some of his VA doctors verbally indicated that because of his left foot disability he would walk differently, affectibg the rest of his body.  However, unsupported assertions of statements from a physician do not, in and of themselves, constitute medical evidence required to substantiate a service connection claim. See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Moreover, even assuming that this is an accurate recording of what he had been told, this still fails to demonstrate that it is at least as likely as not that his claimed disorders have been caused or aggravated by the service-connected left foot disability.  Rather, the verbal statement, as relayed by the Veteran, appears to be more equivocal in nature.  In any event, it was suggested that he contact his providers and ask for a formal statement, so that the Board could more accurately evaluate their comments, but no additional evidence was ever submitted.  Again, an examiner considered and rejected the question of secondary service connection in this case, and such opinion is probative, for the reasons already discussed.  

Here, the theory of secondary service connection turns on the question of whether there exists a secondary medical relationship between the current left and right hip, and left knee disabilities and the service-connected left ankle disability.  The only probative medical opinions of record that directly address the likelihood of a secondary relationship between the left and right hip, and left knee disabilities and the left ankle disability was provided in the September 2010 VA examination and demonstrate that there is no secondary relationship between the left and right hip, and left knee disabilities and the left ankle disability on either a causation or aggravation basis and weigh against the claim.

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current left and right hip, and left knee disabilities and the left ankle disability, or active duty service, including no credible evidence of chronic symptoms of left and right hip, and left knee disabilities in service, of left and right hip, or left knee arthritis to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of left and right hip, and left knee arthritis since service.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim for service connection for left and right hip, and left knee disabilities on both a secondary and direct basis, including presumptively as a chronic disease, and the claims must be denied.  Because the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine is not for application. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Entitlement to a rating in excess of 10 percent for a fracture of the left lateral talus prior to April 19, 2012, and in excess of 20 percent thereafter is denied.

Service connection for a left hip disability is denied.

Service connection for a right hip disability is denied.

Service connection for a left knee disability is denied




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


